El Juez Presidente Sr. Quiñones
emitió la opinión del tribunal.
Yisto el presente recurso gubernativo interpuesto por el abogado Don Rafael López Landrón, á nombre de Don Guillermo Alvarez y la Sucesión de Don Ciprián Blondet contra negativa del Registrador de la Propiedad de Guayama á ins-cribir dos concesiones de aguas públicas.
Resultando: que por acuerdo del Gobierno Superior Civil de esta Isla de 15 de septiembre de 1873 se autorizó á Don Guillermo Alvarez y Don Ciprián Blondet, dueños de la hacienda “Adela,” del término municipal de Patillas, para to-mar 32 litros de agua por segundo del río del “Real” con des-tino al riego de 41 hectáreas 55 áreas 61 centiáreas de terrenos de la expresada hacienda “Adela,” entendiéndose que en dicha cantidad de agua iba comprendida la necesaria para el surtido de las máquinas y de las fábricas con sujeción á las *120condiciones expresadas en dicha concesión, entre ellas, la de qne los concesionarios quedarían sujetos á todas las obligacio-nes generales que en tal concepto señalaba la ley de aguas, en-tonces vigente, y gozarían de los mismos beneficios y dere-chos que, según la misma, le correspondían; y que por otra re-solución del mismo Superior Gobierno de 10 de junio de 1876, se autorizó á Don Ciprián Blondet, como dueño de la hacienda “Adela,” para 'aprovechar además de los 32 litros con-cedidos para el riego de su expresada hacienda, 150 litros más de las aguas del mismo río, con objeto de dar movimiento á la rueda hidráulica destinada á la industria de la fabrica-ción del azúcar en la misma finca, con la condición, entre otras, de que reunidas todas las aguas concedidas en el depó-sito ó partidor marcado en el plano que se abompañaba á la so-licitud, para su distribución, se establecería un módulo para los 32- litros relativos al riego, continuando los restantes por el canal de condución á la rueda hidráulica, devolviéndose és-tos íntegramente al cauce del río pór el camino más corto, según se figuraba en los planos, después de haber ejercido su efecto sobre el artefacto, que toda la línea de canales com-prendida entre el punto de toma y el de desagüe, se construi-ría con el esmero suficiente para evitar pérdidas de agua por derrames ó por 'filtraciones.
Resultando: que presentadas en el Registro de la Pro-piedad de Guayama para su inscripción en el mismo, dos copias certificadas de lás referidas concesiones, expedidas por el jefe de la sección de archivos del Departamento del Inte.-rior, donde se encontraban los originales, con el visto bueno del Hon. Comisionado de dicho Departamento, le fué dene-gada la inscripción por el registrador de la propiedad por los fundamentos que expresa la nota puesta por él mismo á con-tinuación de dichas certificaciones, la que, copiada á la letra, dice así:
“Denegada la inscripción de los documentos que preceden por no existir en la actualidad ninguna hacienda con el nombre de ‘Adela’ *121en el término de Patillas, puesto que lo que existió con ese nombre, fué vendida en distintos trozos, apareciendo en la inscripción de uno de ellos á favor de los Sres. Pantauzzi hermanos, que en la venta de ese predio hecha por Don Hipólito Gautier, quien había adquirido la hacienda en remate público á lá sucesión de 'Don Ciprián Blondet, se incluyeron las obras inherentes á un canal de riego, para tomar 32 litros de agua por segundo del río del ‘Real’; anotándose preventiva-mente esa denegación al folio 228 del tomo 2o. de Patillas, finca No. 88, anotación letra A. — Guayama, septiembre veinte y siete de mil nove-cientos seis.”
Resultando: que contra esta nota ha interpuesto el abo-gado Don Rafael López Landrón á nombre de Don Guillermo Alvarez y la Sucesión de Don Ciprián Blondet el presente recurso gubernativo ante este Tribunal Supremo, para que se revoque dicha nota y el registrador proceda á verificar la ins-cripción especial, separada é independiente de las referidas concesiones de aguas públicas del río del “Real,” á favor de los concesionarios Señores Blondet y Alvarez, según los términos y condiciones de las mismas.
Considerando: que si bien con arreglo al art. 27 del Regla-mento de la Ley Hipotecaria' en esta Isla, en relación con el artículo 2o. de la misma, las concesiones administrativas de aguas públicas para riegos, ú otros aprovechamientos espe-ciales, son títulos inscribibles en el registro de la propie-dad, como quiera que no autorizan á los concesionarios para disponer libremente de las aguas, sino en el aprovechamiento especial para que fueran concedidas, como lo establece el artí-culo 153 de la Ley de Aguas de 5 de febrero de 1886, que es la vigente al prescribir que “las aguas concedidas para un aprovechamiento no podrán aplicarse á otro diverso sin la for-mación de expediente como si se tratara de una nueva conce-sión,” es evidente que no pueden inscribirse aisladamente como lo prétenden los recurrentes, sino con relación á la finca para cuyo beneficio fueran concedidas, y como un de-recho inherente á la misma, á diferencia de los contratos rela-tivos á las aguas de propiedad particular, que pueden ena-*122jenarse libremente y qne son inscribibles siempre qne modifi-qnen de algún modo las facultades del dominio sobre bienes inmuebles, como lo lia declarado la dirección general de los registros de la propiedad en su resolución de 27 de enero de 1864, y en otras posteriores.
Considerando,• que esta doctrina es conforme á la estable-cida en la exposición de motivos que precede á la Ley de Aguas de 3 de agosto de 1866, de la que con rni^ pocas variantes pro-cede la vigente, la que al tratar de los aprovechamientos comunes de las aguas públicas,- y al determinar los carácter-es generales que separan y distinguen el aprovechamiento del dominio,,dice lo siguiente: “Este (el dominio) es un derecho absoluto é ilimitado sobre la cosa, que nos autoriza para ha-cer libremente de ella el uso que nos plazca, siempre que no lastimemos el derecho de otro. El dueño de una cosa lo tie-ne, no sólo para usar, sino para abusar de ella, sin que el po-der público pueda impedir este abuso, mientras con él no cause perjuicio á tercero. El aprovechamiento, por el contrario, es un derecho limitado, sujeto á las condiciones impuestas por quien lo concede, y que no autoriza para abusar, sino -só-lo para usar en la forma y para el objeto concedido. El apro-vechamiento es el uso á que por la misma naturaleza se ha-llan destinadas las cosas comunes, revestido de aquellas for-mas que el poder público juzga indispensables para evitar con-flictos y para que á todos alcance ese uso cuando es posible, y cuando no, á aquéllos que puedan obtener de él ó proporcio-nar al público mayores ventajas. Por eso la comisión no re-puta jamás á los concesionarios de aguas públicas, como ver-daderos dueños de éstas, ni aún después de separadas de sus cauces naturales; sino como meros usuarios limitados al ob-jeto para que se-les concedieron, y sujetos siempre á la vigi-lancia de la administración, encargada de precaver todo abu-so y desperdicio” ; doctrina con la cual es conforme también la opinión de los ilustrados comentaristas D. León Gí-alindo y Vera y D. Rafael de la Escosura y Escosura los que, al comen-*123tar én el tomo 2o. de su interesante obra sobre comentarios á la ley hipotecaria de España, el art. 8o. de la misma, y al ex-plicar las reglas qne deben observarse para la inscripción de las aguas públicas cuando su distribución se halla reglamenta-da por ordenanzas especiales, como sucede en Valencia, Caste-llón y otros puntos de .España, dicen lo siguiente: “La distri-bución de las aguas (en dichos pueblos) está arreglada por las ordenanzas municipales y las aprovechan tan sólo las tierras por donde discurren, sin qne puedan regarse otras distintas con aquella agua. Los dueños de la tierra regada no lo son de las aguas; de manera que no pueden disponer de éstas se-paradamente de la finca: no utilizan las aguas, porque en ella tengan derechos, sino porque son dueños de las tierras á las que está inherente el riego ’ ’.
Considerando, por tanto, que no estando inscrita la hacienda “Adela” á favor de los recurrentes Don Guillermo Alvarez y la Sucesión de Don Ciprián Blondet no pueden pretender se inscriban á su favor separada é independientemente de aquella finca, las concesiones de aguas del río del “Real”, que les fueran otorgadas por el Gobierno Superior Civil de esta Isla como dueños de la referida hacienda y para el riego y aprovechamiento de la misma.
Vistas las disposiciones legales citadas.
Se confirma la nota denegatoria del Registrador de la Propiedad de Guayama que motiva el presente recurso y de-vuélvansele los documentos presentados con copia certificada de la presente resolución para su conocimiento y demás efec-tos procedentes con arreglo á derecho.

Confirmada.

Jueces concurrentes: Sres. Hernández, Figueras, Mac-Leary y Wolf.